Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 30, the prior art does not teach of suggest, “wherein the prefetch address generating circuit comprises: a multiplying circuit, receiving the stride and the offset amount, and multiplying the stride and the offset amount to generate a reference product; a first adder, coupled to the multiplying circuit, receiving the reference product and the first base address, and adding the reference product and the first base address to generate a first prefetch base address; and a second adder, coupled to the first adder, receiving the first stride and the first prefetch base address, and adding the first stride and the first prefetch base address to generate a first prefetch address” in the context of the claims.
With respect to independent claim 21, the prior art of Bondarenko teaches selecting the best prefetch offset from a group of candidate prefetch offsets based on scores of each candidate prefetch offsets in figure 3 and paragraphs 66-80.  The prior art does not teach or suggest of, “an evaluation circuit, scoring a plurality of stride candidates based on the filtered first access address, selecting a stride from the stride candidates, and determining a first base address and a prefetch amount according to a score of the stride,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138